PER CURIAM.
We deny the petition for writ of mandamus without prejudice to petitioner seeking further relief in the trial court. Prior to hearing petitioner’s underlying motion, the trial court properly referred it to mediation, see section 44.102(2)(c), Florida Statutes (1999), and Kurtz v. Kurtz, 538 So.2d 892 (Fla. 4th DCA 1989); petitioner alleges, however, that respondent refused to attend. There is no indication that the trial court was made aware of this alleged fact so the court would then have the opportunity to compel respondent to at*1175tend, set a hearing on the underlying motion regardless of the lack of mediation, or take other appropriate action. This ruling is also without prejudice to petitioner refiling for mandamus relief if, in the future, the trial court delays unreasonably in acting on petitioner’s motion for contempt.
WARNER, C.J., STEVENSON and TAYLOR, JJ., concur.